Citation Nr: 1516664	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety disorder.  

2.  Entitlement to a rating higher than 20 percent for diabetes mellitus.

3.  Entitlement to a compensable rating for erectile dysfunction (ED).

4.  Entitlement to rating higher than 10 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left upper extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to January 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran submitted additional evidence that had not been considered initially by the RO in the June 2013 Statement of the Case (SOC).  He did not waive his right to have the RO, rather than the Board, consider this additional evidence in the first instance.  But in light of the need to remand the claims for further development, instead of deciding them immediately, the RO will have the opportunity to consider this new evidence on remand as the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304.



REMAND

With regard to these claims on appeal, a preliminary review of the file indicates that, during an April 2009 VA examination, the Veteran mentioned losing his Department of Transportation (DOT) card after receiving a diagnosis of diabetes and starting to take insulin for treatment of it.  He added that he had "to take social security disability because of that."  VA treatment records from 2010 and 2011 also indicate he is on Social Security disability.  VA has a duty to obtain all relevant records in the custody of a Federal department or agency.  These efforts must continue until the records are obtained or until it can be certified that they are not available.  38 C.F.R. § 3.159(c)(2).  As the Board cannot say that these SSA records are irrelevant to these claims at issue in this appeal, and indeed to the contrary are seemingly very relevant since at least concerning the diabetes, so perhaps also the complications of it like the ED and bilateral upper extremity peripheral neuropathy, attempts must be made to obtain these additional records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In Golz, the Federal Circuit Court clarified that VA's duty to assist was limited to obtaining "relevant" Social Security Administration (SSA) records.  The Federal Circuit Court rejected the argument in Golz that SSA records are always relevant and that VA always is required to obtain them.  Relevant records were defined under 38 U.S.C. § 5103A as those relating to the injury for which the claimant is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim.  Id., at 1321.  The Federal Circuit Court also pointed out that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit Court thus concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id., at 1323.  And there is this required indication here.

In addition, all updated VA treatment records should be obtained and associated with the claims file so they, too, may be considered.  38 C.F.R. § 3.159(c)(2).


With regards to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, a VA examination was performed in March 2012.  The examiner diagnosed anxiety disorder, not otherwise specified (NOS), but concluded the Veteran did not meet the diagnostic criteria for PTSD.  However, the examiner did not provide any opinion regarding the etiology of the Veteran's anxiety disorder - particularly insofar as whether it is related or attributable to his military service.  So this additional medical nexus opinion is needed before deciding this claim.

Moreover, as the claim for a TDIU is dependent upon the degree of functional impairment owing to service-connected disabilities, especially in terms of their consequent effect on the Veteran's employability, the TDIU claim cannot be resolved until there is a determination of exactly what disabilities are service connected and appropriate ratings assigned.  In other words, this TDIU claim is derivative of and "inextricably intertwined" with the other claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of another).  Therefore, adjudication of the TDIU claim must be temporarily deferred pending resolution of the other claims to avoid piecemeal adjudication of claims with common parameters.  Parker v. Brown, 7 Vet. App. 116 (1994); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected", the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

Finally, in the October 2012 rating decision at issue in this appeal, the RO confirmed and continued the 10 percent ratings for the peripheral neuropathy of the Veteran's right and left upper extremities.  He did not disagree with the decision concerning these ratings in his November 2012 Notice of Disagreement (NOD), but in his subsequent June 2013 statement (in lieu of a VA Form 9) he expressed his disagreement with the confirmation of the ratings assigned these disabilities.  

While not entirely clear, the Board construes this additional statement as expressing the required disagreement with the 10 percent evaluations assigned for the peripheral neuropathy of his right and left upper extremities.  38 C.F.R. § 20.201; see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming the claimant desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD ... finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).

The RO resultantly has not provided the Veteran an SOC concerning these claims.  38 C.F.R. §§ 19.26, 19.29 (2014).  Moreover, in response to this required SOC, he must be given opportunity to complete the steps necessary to perfect his appeal of these additional claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.302, etc. (2014).  The appropriate disposition in this circumstance is to remand these claims, rather than merely refer them.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for disability-based benefits from this other Federal agency, as well as copies of all supporting documentation.  If these records do not exist or are otherwise unavailable, certify this in writing.

2.  Also obtain all updated VA treatment records from the VA North Texas Health Care System, and all other associated clinics, as well as any other VA facility identified by the Veteran or in the record, including especially concerning any relevant evaluation or treatment since October 2012.

3.  Upon receipt of all additional records, schedule a VA psychiatric examination for a medical nexus opinion concerning the etiology of the Veteran's psychiatric disorders, irrespective of particular diagnosis.  To facilitate making this important determination, the claims file must be reviewed by the examiner for the pertinent history.  All necessary diagnostic testing and evaluation should be accomplished.

In particular, the examiner must identify all current psychiatric disorders (meaning all present since the filing of the claim for this disability, even if now resolved).  Notably, the prior March 2012 VA compensation examiner diagnosed anxiety disorder, NOS, but not also PTSD.

In any event, so regardless of whatever specific psychiatric disorder the Veteran has or has had since the filing of this claim, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the disorder incepted during the Veteran's military service from December 1967 to January 1971, or, if a psychosis, manifested to a compensable degree within a year of his discharge, so by January 1972, or is otherwise related or attributable to his service.

It is most essential the examiner provide explanatory rationale for the opinion that is based on his/her clinical experience, expertise, and established medical principles.  In rendering this opinion, the examiner must acknowledge the medical evidence of record, but also the Veteran's lay statements and any other relevant information.

4.  Provide the Veteran an SOC concerning his claims of entitlement to ratings higher than 10 percent for the peripheral neuropathy affecting his right and left upper extremities.  Also advise him that he still needs to file a Substantive Appeal (VA Form 9 or equivalent) in response to complete the steps necessary to perfect his appeal of these additional claims to the Board.

5.  As well, readjudicate the claims that are already on appeal in light of all additional evidence (including that obtained as a result of this remand).  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) concerning these other claims and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

